Citation Nr: 1416714	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-06 303	)	DATE
	)
	)


THE ISSUE

Whether an April 19, 2005, decision of the Board of Veterans' Appeals (Board) that denied entitlement to an effective date prior to July 30, 2002, for the grant of a total evaluation based on individual unemployability due to service-connected disabilities, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from February 1982 to June 1985.  

This matter is before the Board as an original action on the January 2011 motion of the Veteran in which he alleged CUE in an April 19, 2005, Board decision.  The decision denied entitlement to an effective date prior to July 30, 2002, for the grant of a total evaluation based on individual unemployability due to service-connected disabilities.


FINDINGS OF FACT

1.  In an April 19, 2005, decision, the Board denied the Veteran's claim of entitlement to an effective date prior to July 30, 2002, for the grant of a total evaluation based on individual unemployability due to service-connected disabilities.

2.  The correct facts, as they were known at the time of the April 19, 2005, decision were before the Board, and the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSION OF LAW

The April 19, 2005, Board decision denying entitlement to an effective date prior to July 30, 2002, for the grant of a total evaluation based on individual unemployability due to service-connected disabilities, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.1400, 20.1403 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

The Veteran first filed for a total evaluation based on individual unemployability due to service-connected disabilities (hereinafter, "TDIU") in March 1997.  The RO denied that claim in an April 1997 rating decision, and the Veteran subsequently perfected an appeal of the denial.  In May 2000, the Veteran, in written correspondence to VA, stated that he was withdrawing his appeal.

In July 2002, the Veteran submitted an informal TDIU claim.  The RO granted the Veteran's claim in a January 2003 rating decision, and assigned a July 30, 2002, effective date.  The Veteran subsequently perfected an appeal on the issue of entitlement to an earlier effective date for TDIU.  The Board denied entitlement to an effective date prior to July 30, 2002, in an April 19, 2005, decision.

The Veteran alleges CUE in the Board's April 19, 2005, decision, stating that the Board did not consider evidence of unemployability from 1996.  He contends that his unemployability is tied to the onset of his neurogenic bladder condition, which was assigned a September 6, 1996 effective date, and that the Board should have considered that connection when determining the point at which he became entitled to a TDIU.  The Veteran also contends that he was coerced, by a VA employee, into withdrawing his initial TDIU claim, and that, as a result, the Board should have treated his March 1997 and July 2002 TDIU claims as one continuous claim.

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  However, the Board has considered the April 19, 2005, Board decision, along with the arguments set forth by the Veteran, and finds that the decision does not contain an outcome determinative error.

At the time of the April 19, 2005, Board decision, the laws and regulations governing the filing of claims and the assignment of the effective date of service connection were essentially the same as today.  In its April 19, 2005, decision, the Board stated the laws and regulations provided that a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. §5101(a); 38 C.F.R. §3.151(a).  When a request is made by a person claiming or applying for, or expressing an intent to claim or apply for benefits under laws administered by the VA, the VA will furnish the appropriate form.  38 U.S.C.A. §5102(a); 38 C.F.R. §3.150(a).  Further, any communication or action, indicating an attempt to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. §3.155(a).

The Board stated that a report of an examination or hospitalization that meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. §3.157(a).  Furthermore, these provisions apply only when such records relate to examinations or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. §3.157(b)(1).  

Regarding effective dates, the Board explained that, unless specifically provided otherwise, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. 3.400 (2013).  Further, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that the increase in disability has occurred, if the application is received within one year of such date.  38 U.S.C.A. §5110(b)(2); 38 C.F.R. §3.400(o)(2).

The Board noted in its April 19, 2005, decision, that it reviewed the evidence dated from the RO's April 1997 denial of the Veteran's initial, formal TDIU claim through his subsequent informal TDIU claim in July 2002.  However, it found that the evidence did not appear to contain any indication that the Veteran was unemployable as a result of his service-connected disabilities during that time period.  

The Board also explained that the evidence of record did not provide a basis to conclude that the Veteran was unemployable within the year preceding his July 2002 TDIU claim.  The Veteran cited an April 2002 statement from a VA urology clinic as evidence that he was unemployable prior to July 2002, but the statement pertained to a temporary excuse from school, only.  As entitlement to a TDIU did not become factually ascertainable during the year preceding the Veteran's July 2002 claim, the Board found that an effective date earlier than the date of the Veteran's claim was not warranted.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (38 U.S.C.A. § 5110(b)(2) requires that "an increase in a Veteran's service-connected disability must have occurred during the year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date").

The Board also stated in its April 19, 2005, decision, that it was undisputed that the Veteran's May 2000 statement submitted to VA was a valid withdrawal of his March 1997 TDIU claim.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (withdrawal of a claim for VA disability benefits is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant); see also Kalman v. Principi, 18 Vet. App. 522, 524 (2004); Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  The Board acknowledged, however, that although the Veteran did not dispute the withdrawal, he claimed he withdrew his March 1997 TDIU claim as the result of coercion.  In his withdrawal, the Veteran stated that his service representative told him that a pending appeal for 60 percent for his service-connected back condition would be granted if he dropped all other appeals.  He stated that he was happy with the decision, and that he was dropping all other appeals at that time.  The Veteran subsequently alleged that a VA employee encouraged him to drop his appeals, and that he would have continued his March 1997 TDIU claim if he had not been told that dropping his other appeals would result in the grant of a 60 percent disability rating for his back.

The United States Court of Appeals for Veterans Claims (the Court) has held that erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30-31 (1994).  In the present case, the Veteran is essentially asserting that he relied, to his detriment, on misinformation he received from a VA employee, and that such reliance caused him to withdraw his appeal in May 2000.  "Detrimental reliance," however, is a theory in equity, akin to the "estoppels" theory cited in McTighe, and the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. § 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Given the above analysis, the Board finds that the earlier finding by the Board that the record fails to reveal any evidence that entitles the Veteran to an effective date earlier than July 30, 2002, for his service-connected TDIU was a tenable one.  As such, it cannot be said to constitute an error about which reasonable minds could not differ.  See 38 C.F.R. § 20.1403.  As such, the Board finds that the Veteran has not established that any of the correct facts, as they were known at the time, were not before the Board on April 19, 2005, and has not shown that, but for incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different.  Accordingly, the Board concludes that there was no CUE in the April 19, 2005, Board decision denying entitlement to an effective date prior to July 30, 2002, for the grant of a TDIU.


ORDER

The Veteran's motion to revise or reverse the April 19, 2005, Board decision that denied his claim of entitlement to an effective date prior to July 30, 2002, for the grant of a total evaluation based on individual unemployability due to service-connected disabilities, is denied.


                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



